Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated November 28, 1994 (People v Santos, 209 AD2d 731, Iv denied 87 NY2d 1025, cert denied — US —, 117 S Ct 216), affirming a judgment of the Supreme Court, Kings County, rendered December 8, 1992.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Mangano, P. J., O’Brien, Thompson and Krausman, JJ., concur.